                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

JAMES R. JACKSON, JR. ,

       Plaintiff,

v.                                                                  Case No: 8:18-cv-2848-T-36SPF

CHILD SUPPORT, HILLSBOROUGH
COUNTY CLERK OF COURTS,
HILLSBOROUGH COUNTY SHERIFFS
and MICHAEL COFFEE,

      Defendants.
___________________________________/

                                              ORDER

       This matter comes before the Court on the Report and Recommendation of Magistrate

Judge Sean P. Flynn (Doc. 5), Plaintiff’s objection to the Report and Recommendation (Doc. 8),

and Plaintiff’s motion to stay the R&R (Doc. 9). In the Report and Recommendation, Magistrate

Judge Flynn recommends that the Court deny Plaintiff’s motion to proceed in forma pauperis and

dismiss this action for lack of subject matter jurisdiction. Id. In his Objection, Plaintiff generally

argues that he has a meritorious case and disagrees with the Report and Recommendation. Doc.

8. Plaintiff also indicates in the header of the Objection that it is a motion to stay, and subsequently

filed a document construed as a motion to stay, which consists of the attachments to his request to

stay the R&R. Docs. 8-9. Upon consideration of the Report and Recommendation, and this

Court’s independent examination of the file, it is determined that the Report and Recommendation

should be adopted.

I.     BACKGROUND

       Plaintiff filed this action against “Child Support,” Hillsborough County, Hillsborough

County Clerk of Courts, Judge Michael Coffee, and Chad Chronister, the Hillsborough County
Sheriff (collectively, “Defendants”), under 42 U.S.C. § 1983, stating that his constitutional rights

of due process and equal protection were violated by local officials as far back as 1982. Doc. 1 at

3. Plaintiff asserts that the Court has federal question jurisdiction over the case. Id.

        In the Complaint, Plaintiff alleges that since 1982, his income has been deducted, he has

been forced into a Title IV-D loan or contract that he did not sign for, he has been arrested and

incarcerated and had his license suspended, and child support has been reported on his credit

report. Id. at 4. He further alleges that this has stripped him of his basic rights, including gainful

employment and having the funds to care for himself. Id. He contends that child support took

65% of his earnings, required him to pay purges, and was the cause of the alleged violations. Id.

        Plaintiff filed a motion for leave to proceed in forma pauperis that was reviewed by the

Magistrate Judge. Doc. 2. Upon examination of the case, the Magistrate Judge concluded that the

Rooker-Feldman doctrine applied because the case was inextricably intertwined with a state court

judgment and recommended that the case be dismissed for lack of subject matter jurisdiction. Doc.

5 at 3-6. The Magistrate Judge further recommended that the Court dismiss the case for failure to

state a claim because the allegations of the Complaint did not state a cause of action for violation

of Plaintiff’s due process rights under the Fifth Amendment as extended to the State of Florida

through the Fourteenth Amendment to the Constitution, nor did it state a cause of action under the

Thirteenth Amendment, or meet the basic pleading requirements of Federal Rule of Civil

Procedure 8. Id. at 6-8. The Magistrate Judge further explained that several legal defects

prohibited the claims from going forward in this Court and that amendment would be futile because

of the lack of subject matter jurisdiction. Id. at 8.

        Plaintiff filed the instant Objection, stating that he has the right to sue Child Support

because it is not a government entity, but also stating that his suit is for fraud based on the benefits



                                                   2
the government receives by infringing on his rights. Doc. 8 at 1. Plaintiff indicates that the federal

department is a partner, which gives him the right to sue under § 1983 for deprivation of his rights,

specifically for fraud. Id. Plaintiff contends that his suit is not frivolous, his constitutional rights

were violated without due process, and the Rooker-Feldman doctrine does not apply. Id. at 2.

        In the separately-filed document construed as a motion to stay, Plaintiff identifies various

cases pertaining to child support and discusses a provision of the Florida Constitution prohibiting

the passage of any bill of attainder. Doc. 9 at 1-2. Plaintiff attached an Order to Appear for Genetic

Testing sent to him by the Florida Department of Revenue; the Findings and Recommendations of

Hearing officer and Order Denying Counts I and III of Respondent’s Motion to Terminate Support

and Continuing Count II to 12/5/2018 at 9:45 AM (“State Court Order”); and an order suspending

his driver’s license for failure to comply with an order for child support, alimony, or genetic

testing. Id. at 3-9. In the State Court Order, Hearing Officer Michael Coffee wrote that Plaintiff

raised a claim for a due process violation, but provided no basis for the claim, and the Hearing

Officer denied the claim without prejudice. Id. at 6-7. The Hearing Officer also explained that

Plaintiff raised a claim challenging an underlying child support order, but denied the claim as

untimely. Id. Plaintiff additionally raised a claim arguing that 65% of his wages were being

garnished, which was not permitted by law, and the Hearing Officer continued the hearing on the

matter because the Respondent did not have necessary evidence with him at the time of the hearing

that gave rise to the State Court Order. Id.

        Plaintiff also filed a supplement, in which he states that he can prove that he is the victim

of fraud and modern-day slavery. Doc. 10 at 1. Plaintiff attached an earning’s statement showing

the amount deducted for “support” and an article regarding reform of child support. Id. at 3-8.




                                                   3
II.    LEGAL STANDARD

       When a party makes a timely and specific objection to a Magistrate Judge’s Report and

Recommendation, the district judge “shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.” 28 U.S.C.

§ 636(b)(1)(C); Jeffrey S. v. State Bd. of Educ. of State of Ga., 896 F.2d 507, 512 (11th Cir. 1990).

With regard to those portions of the Report and Recommendation not objected to, the district judge

applies a clearly erroneous standard of review. See Gropp v. United Airlines, Inc., 817 F. Supp.

1558, 1562 (M.D. Fla. 1993). The district judge may accept, reject, or modify in whole or in part,

the Report and Recommendation of the Magistrate Judge. Fed. R. Civ. P. 72. The district judge

may also receive further evidence or recommit the matter to the Magistrate Judge with further

instructions. Id.

III.   DISCUSSION

       Under the Rooker-Feldman doctrine, federal courts do not have jurisdiction to “exercise

appellate authority ‘to reverse or modify’ a state court judgment,” meaning that “state-court losers

complaining of injuries caused by state-court judgments rendered before the district court

proceedings commenced” may not obtain rejection of the state-court judgment through review by

the district court. Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284-85 (2005)

(citing Rooker v. Fidelity Tr. Co., 263 U.S. 413, 416 (1923); D.C. Ct. App. v. Feldman, 460 U.S.

462 (1983)). The Rooker-Feldman doctrine applies where a claim is “inextricably intertwined”

with a state court judgment such that a decision by the district court would “effectively nullify the

state court judgment,” or the claim could “succeed[] only to the extent that the state court wrongly

decided the issues.” Target Media Partners v. Specialty Mktg. Corp., 881 F.3d 1279, 1286 (11th

Cir. 2018) (citation omitted). In determining whether the Rooker-Feldman doctrine applies, courts



                                                 4
look to “the federal claim’s relationship to the issues involved in the state court proceeding, instead

of . . . the type of relief sought by the plaintiff.” Velardo v. Fremont Inv. & Loan, 298 F. App’x

890, 892 (11th Cir. 2008). “The doctrine is rooted in an understanding that Congress has given

only the United States Supreme Court the ability to hear an appeal from a state court decision,”

whereas district courts “have been given original, not appellate, jurisdiction.” Id. at 1284 (citing

28 U.S.C. §§ 1257(a), 1331, 1332).

       The Eleventh Circuit has previously held that the Rooker-Feldman doctrine applies to

attempts to “use the federal courts to overturn the . . . state courts’ decisions regarding [the

plaintiff’s] divorce, child custody arrangement, and child support obligations, and to attack the

legality of [the plaintiff’s] incarceration for refusing to pay child support.” Redford v. Gwinnett

Cty. Jud. Cir., 350 F. App’x 341, 345 (11th Cir. 2009). Similarly, in Staley v. Ledbetter, 837 F.2d

1016, 1017 (11th Cir. 1988), the plaintiff filed a § 1983 claim against the Georgia Commissioner

of Human Resources alleging violations of her civil rights under the Equal Protection and Due

Process Clauses of the Fourteenth Amendment to the United States Constitution. The claim

stemmed from custody determinations made by the government with which the plaintiff was

unhappy. Id. The Eleventh Circuit stated that it did not need to “address the parties’ substantive

contentions, because no federal subject matter jurisdiction existed in this case.” Id. The Court

further explained that because the plaintiff sought “to challenge collaterally the state agency and

court proceedings that terminated her parental rights,” the Plaintiff essentially sought federal

review of state court decisions. Id. at 1017-18. Accordingly, the Court affirmed dismissal of the

case. Id. at 1018.

       The Court agrees with the Magistrate Judge that Plaintiff seeks to challenge state agency

and court decisions pertaining to child support, thereby treating the federal court as an appellate



                                                  5
forum. The allegations of the Complaint are an attack on Plaintiff’s child support obligations as

determined by the state court. A review of the state court documents demonstrates that the instant

case is inextricably intertwined with the state court proceedings. Doc. 9. Accordingly, this Court

lacks jurisdiction over this matter under the Rooker-Feldman doctrine.

        Accordingly, it is ORDERED AND ADJUDGED:

        1.     Plaintiff’s Objections to the Report and Recommendation (Doc. 8) are

OVERRULED.

        2.     The Report and Recommendation (Doc. 5) is adopted, confirmed, and approved

in all respects and is made a part of this Order for all purposes including appellate review.

        3.     Plaintiff’s request to proceed in forma pauperis (Doc. 2) is DENIED.

        4.     Plaintiff’s Complaint is DISMISSED for lack of subject matter jurisdiction and his

motion to stay (Doc. 9) is DENIED as moot.

        5.     The Clerk is directed to terminate all pending motions and deadlines and close this

case.

        DONE AND ORDERED in Tampa, Florida on May 9, 2019.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                                 6
